Citation Nr: 0408608	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for 
adjustment disorder, based on an initial determination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1982 to 
April 1987, as well as periods of duty in the Reserves.  In 
May 2000, the Board of Correction of Military Records 
determined that the veteran had active military service from 
March 5 to March 15, 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated December 2000, by the 
RO in Pittsburgh, Pennsylvania, which granted service 
connection for an adjustment disorder, and assigned a 
noncompensable rating.

In a statement from the veteran, received by the RO in 
October 2002, he raised a claim of entitlement to service 
connection for fibromyalgia.  That matter has not been 
adjudicated and is not properly before the Board at this 
time; it is instead referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003), and the record does 
not contain correspondence to the veteran informing him of 
the VCAA and specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record indicates that the claim of entitlement to service 
connection for adjustment disorder, was granted in a December 
2000 RO decision and a noncompensable rating was assigned 
with an effective date of April 24, 1996.  Notice of the 
decision was sent to the veteran in December 2000.  In 
November 2001, the veteran's representative submitted a VA 
Form 646, which the RO accepted as a notice of disagreement.  
In July 2002, the RO awarded service connection for PTSD, and 
redefined the veteran's disorder as adjustment disorder/PTSD.  
A statement of the case (SOC) was issued in July 2002.  

Effective November 7, 1996, the Diagnostic Codes for 
evaluating mental disorders was revised.  Although the 
effective date of the noncompensable rating was April 24, 
1996, a date prior to this revision, a review of the December 
2000 rating action reveals that this claim was only 
considered under revised regulations, and the July 2002 SOC 
reveals that the veteran has not been provided with the law 
and regulations in effect prior to November 7, 1996.  This 
violation of due process must be addressed.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain his 
behalf.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for an adjustment 
disorder/PTSD since April 1996.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should be afforded a VA 
psychiatric examination to access the 
degree of impairment resulting from the 
adjustment disorder/PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
psychiatrist must be provided with a copy 
of the old and the revised regulations 
addressing mental disorders.  Based on 
evaluation of the veteran and a review of 
the claims folder, the examiner is 
requested to provide an opinion 
indicating which of the diagnostic 
criteria provided for the examination 
best describes the mental impairment 
experienced by the veteran.  If the 
psychiatrist determines that during 
different periods from April 1996 to the 
present, the impairment caused by the 
mental disability fluctuated, the periods 
of fluctuation are to be identified, and 
the examiner is to identify the rating 
criteria that best describes each period 
in question.  Adequate reasons and bases 
are to be provided for any opinion 
rendered.  The examiner must keep in mind 
that prior to November 7, 1996, only the 
old diagnostic criteria can be 
considered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




